DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material of claim 7 which is not supported by the original disclosure is as follows: “a processing device configured to generate a first image by using information on a three-dimensional shape of the working tool obtained by the position detection unit” (Claim 7, Ln. 8-9).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material of claim 7 failing to comply with the written description requirement is as follows: “a processing device configured to generate a first image by using three-dimensional shape of the working tool obtained by the position detection unit” (Claim 7, Ln. 8-9).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the element "An image display system for a work machine".  Claim 1 also recites "applied to a work machine".  As the use of "an/a" suggests a new/second work machine is defined in claim 1, it cannot be determined with certainty if applicant is attempting to define an additional/second work machine, or is referring back to the first referenced work machine defined in claim 1.  If it is the latter, the correct antecedent basis should read "the work machine".  Clarification is required.

Claims 2-5 are rejected due to their dependency upon a rejected claim.

Claim Objections
Claim 2 objected to because of the following informalities: “the a” should read --the--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“position detection unit configured to detect”, “a distance detection device attached to the work machine and configured to obtain”, “a processing device configured to generate” in claim 1.
“a processing device configured to generate” in claim 6.
“a position detection unit configured to detect”, “distance detection device attached to the work machine and configured to obtain” in claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A).

Regarding CLAIM 1, Izumikawa teaches, An image display system for a work machine applied to a work machine including working equipment having a working tool and a turning body to which the working equipment is attached, the image display system comprising: a position detection unit configured to detect a position of the working equipment (Izumikawa: ¶[0016] The positioning device 41 is a device that measures the position and orientation (orientation) of the shovel); a distance detection device attached to the work machine and configured to obtain information on a distance from the work machine to a work target (Izumikawa: ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50; ¶[0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. ¶[0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost.); and a processing device configured to generate a first image by using information on a position of the working tool obtained by the position detection unit (Izumikawa: ¶[0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the posture detecting device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result.), and information on a three- dimensional shape of the work target obtained from the information on the distance obtained by the distance detection device and causes a display device to display the first image (Izumikawa: ¶[0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. ¶[0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost; ¶[0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the posture detecting device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result.).
Izumikawa is silent as to, wherein the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body.
(Matsushita: ¶’s[0022-0023]); in figure 6 and 7, image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool can be observed, and “the working radius of the tip of the chisel 7a (tip working radius) and the depth (tip depth) are digitally displayed on the display device 42” (Matsushita: ¶[0021]); and in figure 7 information on a position of a portion extending from the first position along a turning direction of the turning body can be observed for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by Izumikawa to include the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A) as applied to claim 1 above, and further in view of Ishimoto (US 20130182066 A1).

Regarding CLAIM 2, Izumikawa in view of Matsushita are silent as to, the first image is an image of an arc whose radius is a distance between the a turning center axis of the turning body and the working tool as seen from a direction of the turning center axis and whose center is a position corresponding to the turning center axis.
However, in the same field of endeavor, Ishimoto teaches, “The upper swiveling body 3 of the working machine has a swiveling center, and has a swiveling radius around this swiveling center. Generally, the upper swiveling body 3 is able to swivel around 360 degrees. Accordingly, in the image display section 20a of the monitor 20, a circle based on the swiveling radius is drawn such that it is combined with a surveillance panorama image. For example, an area within the circle is set as a danger zone Z1 in which the working machine may be in danger of contacting an object to be avoided while swiveling the upper swiveling body 3. Moreover, as a range necessary for securing the safety, a circle having a predetermined radius is drawn outside the circle as the danger zone Z1, and the area between the two circles is set as an attention zone Z2” (Ishimoto: ¶[0054]) for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A) as applied to claim 1 above, and further in view of Montgomery (US 20130054075 A1).

Regarding CLAIM 3, Izumikawa in view of Matsushita are silent as to, the processing device generates a line image along the surface of the work target by using the information on the position of the work target, combines the line image with an image of the work target, and displays the combined image on the display device.
However, in the same field of endeavor, Montgomery teaches, “The system including: a first processing sequence that retrieves a map of a workspace; a second processing sequence that receives data from a global positioning system device coupled to the work machine” (Montgomery: ¶[0005]); “FIG. 4 illustrates display of FIG. 2 operating to aid in landscaping installation” (Montgomery: ¶[0010]); (figures display work targets with line images), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by Izumikawa in view of Matsushita .

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A) as applied to claim 1 above, and further in view of Ishimoto (US 20130182066 A1) and Kurihara (WO 2017042873 A1).

Regarding CLAIM 4, Izumikawa in view of Matsushita are silent as to, an imaging device attached to the turning body.
However, in the same field of endeavor, Ishimoto teaches, “A back camera 13B, left-side and right-side cameras 13L and 13R, and a front camera 13F are provided on an upper swiveling body 3” (Ishimoto: ¶[ABS]) for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by Izumikawa in view of Matsushita to a turning-body mounted camera taught by Ishimoto. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety of a work machine.
Izumikawa in view of Matsushita, in further view of Ishimoto are silent as to, the processing device combines the first image and a second image that is an image of the work target imaged by the imaging device and displays the combined image on the display device.
” (Kurihara: [ABS], FIG. 3B(311)); “or a storage device of a general-purpose with (not shown) computer which includes a processor” (Kurihara: ¶[0023]), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify display method disclosed by Izumikawa in view of Matsushita and Ishimoto to include superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A), and Ishimoto (US 20130182066 A1) and Kurihara (WO 2017042873 A1) as applied to claim 4 above, and further in view of Montgomery (US 20130054075 A1).

Regarding CLAIM 5, Izumikawa in view of Fujishima, in further view of Ishimoto and Kurihara remains as applied above to claim 4, and further Izumikawa also teaches, the imaging device, the position detection unit and the distance detection device are provided in the work machine (Izumikawa: ¶[0008] FIG. 1 is a side view of an excavator as a construction machine according to an embodiment of the present invention. The upper swivel body 3 as an airframe is mounted on the lower traveling body 1 of the excavator via the swivel mechanism 2. An attachment is attached to the upper swing body 3. Specifically, the boom 4 is attached to the upper swing body 3, the arm 5 is attached to the tip of the boom 4, and the bucket 6 as an end attachment is attached to the tip of the arm 5. The end attachment may be a breaker, a grapple, or the like. The boom 4, arm 5, and bucket 6 as working elements form an excavation attachment, and are hydraulically driven by the boom cylinder 7, arm cylinder 8, and bucket cylinder 9, respectively. The attachment may be a dredging attachment or the like. Further, the upper swing body 3 is provided with a cabin 10 and is equipped with a power source such as an engine. A two-dimensional scanning distance measuring device 40 is attached to the front end portion of the upper swivel body 3, and a positioning device 41 is attached to the upper rear end portion of the upper swivel body 3. In addition, a controller 30 and a display device 50 are installed in the cabin 10. ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50. ¶[0010] The controller 30 is a control device that controls the terrain detection system 100 in general. In this embodiment, the controller 30 is composed of a CPU and an arithmetic processing device including an internal memory, and causes the CPU to execute a control program stored in the internal memory to realize various functions. ¶[0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the attitude detection device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result; ¶[0016] The positioning device 41 is a device that measures the position and orientation (direction) of the excavator.) Izumikawa in view of Fujishima, in further view of Ishimoto and Kurihara are silent as to, the processing device and the display device are provided in a facility including an operation device that remotely operates the work machine.
However, in the same field of endeavor, Montgomery teaches, “While the description to this point has contemplated machine 12 having a driver located in cab 38 to move it between post locations, it should be appreciated that embodiments are envisioned where machine 12 operates via remote control. Such embodiments would include machine 12 having a remote control receiver. One such receiver is a Cattron RF Pendant RF/CAN bridge. The receiver provides two way communications between the remote and the receiver. The receiver has the ability to receive 12 distinct inputs from the remote and includes two state switches. While a particular receiver/remote has been disclosed, any suitable receiver/remote can be used. In such embodiments, a user would likely drive machine 12 (from within cab 38 or by remote control) to locations 60 and 70. The user would then get out of machine 12 if driving from within cab 38 and supply post driver 28 with a post at location 60. The user would then press a button on a remote control to initiate any adjustments to achieve verticality of post driver 28 followed by a button to instruct driving of the post. Alternatively, a command to drive the post (Montgomery: ¶’s[0025-0026]) for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa in view of to include a machine control via remote taught by Montgomery. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Montgomery does not explicitly recite the terminology "the processing device and the display device are provided in a facility including an operation device that remotely operates the work machine". However, Montgomery does teach providing a remote for remote operation wherein any suitable remote can be used, which reads on the functional limitation of the claim element. Thus, is a case of equivalence (MPEP §2183).
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Matsushita (JP 2001226986 A) and Kurihara (WO 2017042873 A1).

Regarding CLAIM 6, Izumikawa teaches, a display device (Izumikawa: ¶[0008] FIG. 1 is a side view of an excavator as a construction machine according to an embodiment of the present invention. The upper swivel body 3 as an airframe is mounted on the lower traveling body 1 of the excavator via the swivel mechanism 2. An attachment is attached to the upper swing body 3. Specifically, the boom 4 is attached to the upper swing body 3, the arm 5 is attached to the tip of the boom 4, and the bucket 6 as an end attachment is attached to the tip of the arm 5. The end attachment may be a breaker, a grapple, or the like. The boom 4, arm 5, and bucket 6 as working elements form an excavation attachment, and are hydraulically driven by the boom cylinder 7, arm cylinder 8, and bucket cylinder 9, respectively. The attachment may be a dredging attachment or the like. Further, the upper swing body 3 is provided with a cabin 10 and is equipped with a power source such as an engine. A two-dimensional scanning distance measuring device 40 is attached to the front end portion of the upper swivel body 3, and a positioning device 41 is attached to the upper rear end portion of the upper swivel body 3. In addition, a controller 30 and a display device 50 are installed in the cabin 10.); and a processing device configured to generate a first image by using information on a position of the working tool obtained by the position detection unit (Izumikawa: ¶[0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the posture detecting device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result.) and information on a three- dimensional shape of a work target [0033] obtained from information on a distance which is obtained by the distance detection device attached to the work machine [0009] and which is from the work machine to the work target [0033-0034], (Izumikawa: ¶[0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. ¶[0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost; ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50.).
Izumikawa is silent as to, the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body.
(Matsushita: ¶’s[0022-0023]); in figure 6 and 7, image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool can be observed, and “the working radius of the tip of the chisel 7a (tip working radius) and the depth (tip depth) are digitally displayed on the display device 42” (Matsushita: ¶[0021]); and in figure 7 information on a position of a portion extending from the first position along a turning direction of the turning body can be observed for the benefit of bolstering remote monitoring, use, efficiency, and safety of a work machine.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display system disclosed by Izumikawa to include the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning 
Izumikawa in view of Matsushita are silent as to, combines the first image with a second image that is an image of the work target imaged by the imaging device, and causes the display device to display the combined image
However, in the same field of endeavor, Kurihara teaches, “on the basis of 3D model data of the moving body and the operation target object, artificial images 100' and 301' of the moving body and the operation target object are generated and displayed with the images superimposed on the point group rendering image” (Kurihara: ¶[ABS], [Fig. 3B(311)]); “a storage device of a general-purpose with (not shown) computer which includes a processor” (Kurihara: ¶[0023]), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa (JP 2016008484 A) in view of Ishimoto (US 20130182066 A1) and Kurihara (WO 2017042873 A1), and further in view of Matsushita (JP 2001226986 A) and Montgomery (US 20130054075 A1).

CLAIM 7, Izumikawa teaches, a position detection unit configured to detect a position of the working equipment (Izumikawa: [0016] The positioning device 41 is a device that measures the position and orientation (orientation) of the shovel); a distance detection device attached to the work machine and configured to obtain information on a distance from the work machine to a work target (Izumikawa: ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50; ¶[0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. [0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost.), information on a position of the work target obtained from the information on the distance obtained by the distance detection device, and causes a display device to display the first image (Izumikawa: ¶[0009] FIG. 2 is a block diagram showing a configuration example of the terrain detection system 100 mounted on the excavator of FIG. The terrain detection system 100 mainly includes a controller 30, a two-dimensional scanning distance measuring device 40, a positioning device 41, a posture detecting device 42, a storage device 43, and a display device 50; ¶[0011] Specifically, the controller 30 detects the terrain based on the outputs of various devices, and displays the detection results on the display device 50. In this embodiment, the controller 30 receives the outputs of the two-dimensional scanning distance measuring device 40, the positioning device 41, the posture detecting device 42, and the storage device 43, and receives the outputs of the terrain acquisition unit 31 and the coordinate conversion unit 32, respectively. Run the corresponding software program. Then, various information is displayed on the display device 50 according to the execution result; ¶[0033] As a result, the terrain detection system 100 can easily and quickly detect the shape of a wider ground area spatially (three-dimensionally) and store it in the storage device 43. Then, based on the information regarding the shape of such a wide ground area, it is possible to display, for example, an isoline map showing the current topography of the ground to be excavated. In addition, an isoline map showing the current topography of the ground to be excavated and an isoline map showing the target topography at the completion of construction can be displayed at the same time. ¶[0034] With the above configuration, the terrain detection system 100 detects and displays the current terrain of the ground to be excavated immediately before excavation and for each excavation. Therefore, the excavator operator can compare the target terrain information with the information on the current terrain and confirm how much to fill or dig each time. In addition, it is possible to confirm whether or not the current terrain during excavation work matches the target terrain. Further, since the terrain detection system 100 adopts a simple configuration using the two-dimensional scanning distance measuring device 40, it detects the current terrain of the ground to be excavated as compared with the case of adopting the three-dimensional laser scanner. Can be realized at low cost.).
Izumikawa is silent as to, an imaging device attached to the turning body, the line image includes a plurality of first line images radially extending from a position corresponding to a turning center axis of the turning body, and a plurality of second line images extending along a turning direction of the turning body around the turning center axis.
However, in the same field of endeavor, Ishimoto teaches, “A back camera 13B, left-side and right-side cameras 13L and 13R, and a front camera 13F are provided on an upper swiveling body 3.” (Ishimoto: [ABS]), the line image includes a plurality of first line images radially extending from a position corresponding to a turning center axis of the turning body can be observed (Ishimoto: [Fig(s). 3. 8, 9]), and a plurality of second line images extending along a turning direction of the turning body around the turning center axis can be observed in figure 3 (Ishimoto: [Fig(s) 3, 8, 9)], wherein “The upper swiveling body 3 of the working machine has a swiveling center, and has a swiveling radius around this swiveling center. Generally, the upper swiveling body 3 is able to swivel around 360 degrees. Accordingly, in the image display section (Ishimoto: [0054]), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by Izumikawa to include a body mounted camera, line images radially extending from a position corresponding to a turning center axis of the turning body, and a plurality of second line images extending along a turning direction of the turning body around the turning center axis taught by Ishimoto. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto are silent as to, a processing device configured to generate a first image by using information on a three-dimensional shape of the working tool obtained by the position detection unit, and the processing device combines the first image and a second image that is an image of the work target imaged by the imaging device and causes the display device to display the combined image, the processing device obtains an area occupied by the working equipment in the second image using an attitude of the working equipment, and removes the obtained area from information on a shape of the work target.
(Kurihara: ¶[0012]), “on the basis of 3D model data of the moving body and the operation target object, artificial images 100' and 301' of the moving body and the operation target object are generated and displayed with the images superimposed on the point group rendering image” (Kurihara: [ABS], FIG. 3B(311)), “or (Kurihara: ¶[0023]), and [Fig. 4, 7, 12][0030] Figure 4 is an explanatory view of a method of synthesizing the virtual top image 312, showing the steps (a) ~ (i). [0031] (A) is a top image on the assumption that the working state shown in Figure 3A taken from above the work machine 100, the generation of such an image with the target (ideal). However, this in order to obtain the ideal image that is practically difficult must take into installing a camera in the remote position above the work machine 100. Therefore, the three-dimensional camera 103 is mounted to work machine 100 obtains the 3D point group data, such as workpiece 301, and generates an image viewed virtually from above from the depth information. Incidentally, it called the image generated from the 3D point group data and the point cloud rendering image. [0032] (B) shows the situation taken forward from the 3D camera 103 mounted on the work machine 100. In this case, the region 401 of substantially triangular becomes photographable region in the three-dimensional camera 103 including the work object 301. (C) is a diagram showing an extracted photographable region 401 from the 3D camera 103. Only photographable region 401 shown (c), the inability to generate a top image of the target as shown in (a). This is because, in the area 401, a portion (e.g., the arm portion 105) of the working machine 100 is not only included. It also does not include only a part on the work environment 302. [0033] Even further region within 401 (c), three-dimensional point group data of the invisible region from 3D camera 103 cannot be acquired. In this working state, it might cover a portion of the work piece 301 by a bucket 105a of the work machine 100 (see FIG. 3A). Region 402 shown in (d) is a region of the work piece 301 Hidden bucket 105a, it cannot be measured depth from the 3D camera 103. [0034] Similarly, the work object 301 hides [0035] Further, with respect to the arm portion 105 of the work machine 100, the visible part from the 3D camera 103, i.e. the arm 105 only part of the left side it is not measured. As a result, (f), the right area 404 (indicated by broken lines) of the arm portion 105 cannot be measured. [0036] (G) is a diagram showing a top point cloud rendering image 144 can be generated by the image data from the three-dimensional camera 103 are collectively described. In this image, the minus the measurement impossible region 402, 403 and 404 from the imaging region 401. Therefore, as compared with the upper surface image of ideal (a), the missing part of the image of the work machine 100 and work piece 301, to grasp the positional relationship between the work piece 301 and work machine 100 It becomes difficult. [0037] To solve this problem, in this embodiment, so as to be superimposed to generate artificial images (CG images) 145 of work machine 100 that are missing in the image of (g). To generate artificial image of the work machine 100 is a three-dimensional model data 131 of the work machine 100, the arm portion 105 mobile posture data 146, such as the angle of the joint portion, further the CG camera for generating an artificial image or if there is a virtual camera data 143 is information. (H) an artificial image 100 of the generated work machine 100 'illustrates a (an image viewed from above). [0038] (I) shows an example of an image obtained by superimposing an artificial image 100 of work machine 100 of the 3D image (h) shown in (g) '. Thus, compared with the case where only the point cloud rendering image (g), it is easy to grasp the positional relationship of the work machine 100 and the operation target 301 (Kurihara: ¶’s[0030-0038]), for the benefit of bolstering remote monitoring, use, efficiency, use, and safety.
Kurihara does not explicitly recite the terminology, “the processing device obtains an area occupied by the working equipment in the second image using an attitude of the working equipment, and removes the obtained area from information on a shape of the work target”. However, Kurihara does teach, an area of the camera’s line of sight being obscured by the excavator is detected, removed, and replaced with an artificial image, thus teaching obtaining an area occupied by the working equipment and removes the obtained area from the information on a shape of the work target, for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by Izumikawa in view on Ishimoto to include removing viewing obstructions and superimposing images taught by Kurihara. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto and Kurihara are silent as to, the first image is generated based on information on a first position corresponding to the working tool on a surface of the work target opposed to the work tool and information on a position of a portion extending from the first position along a turning direction of the turning body.
However, in the same field of endeavor, Matsushita teaches, “The working radius of the tip of the chisel 7a (tip working radius) and the depth (tip depth) are digitally displayed on the display device 42.” (Matsushita: ¶[0021]), and image is generated based on information on a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include working tool on a surface of the work target and a position of a portion extending from the first position along a turning direction of the turning body taught by Matsushita. One of ordinary skill in the art would have been motivated to make this modification in order to bolster remote monitoring, use, efficiency, and safety.
Izumikawa in view on Ishimoto, Kurihara, and Matsushita are silent as to, the processing device generates a line image along the surface of the work target by using the information on the position of the work target, combines the line image with an image of the work target, and displays the combined image on the display device.
However, in the same field of endeavor, Montgomery teaches, “The system including: a first processing sequence that retrieves a map of a workspace; a second processing sequence that receives data from a global positioning system device coupled to the work machine” (Montgomery: ¶[0005]); “FIG. 4 illustrates display of FIG. 2 operating to aid in landscaping installation.” (Montgomery: ¶[0010], [Fig(s). 2, 4] display work targets with line images), for the benefit of bolstering remote monitoring, use, efficiency, and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a display disclosed by a modified Izumikawa to include .

Response to Arguments
Applicant’s arguments (see pages 5-11 filed on 03/17/2021) with respect rejections under U.S.C. 102(a)(2) to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments (see pages 11-12, filed 03/17/2021) with respect to the rejection(s) of claim(s) 6 under U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of newly found art.

Applicant’s arguments (see pages 12-15, filed 03/17/2021) with respect to the rejection(s) of claim(s) 4 and 5 under U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of newly found art.

Applicant’s arguments (see pages 15-16, filed 03/17/2021) with respect to the rejection(s) of claim(s) 7 under U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of newly found art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663